

Exhibit 10.1
 


 
SEVERANCE PACKAGE AND RELEASE AGREEMENT


 
This Severance Package and Release Agreement (“Agreement”) is made and entered
into between United PanAm Financial Corporation, United Auto Credit Corporation,
and their officers, directors,  shareholders, employees, representatives,
attorneys, agents, affiliates and subsidiaries  (hereinafter collectively
referred to as “the Company”) on the one hand, and Mario Radrigan (“Mr.
Radrigan”) on the other hand. The purpose of this Agreement is to settle and
compromise any and all disputes and controversies of any nature existing between
the parties, including, but not limited to, any claims arising out of Mr.
Radrigan’s employment with, and separation from, the Company.
 
Separation of Employment.  The parties have reached a mutual agreement that Mr.
Radrigan’s current Employment Agreement, dated July 30, 2007 (“the Employment
Agreement”) and his employment with the Company shall be terminated by the
Company  effective April 9, 2009 (“the Separation Date”). Mr. Radrigan confirms
that he has received all salary and benefits up to and including the Separation
Date.  Specifically, Mr. Radrigan has been provided with a final paycheck
reflecting payment of his salary through April 9, 2009 in the gross amount of
Six Thousand Six Hundred Seventy-Eight Dollars and Thirty-Six Cents ($6,678.36),
less applicable state and federal withholdings.   Mr. Radrigan has also received
payment for all accrued and unused vacation as of the Separation Date in the
gross amount of Thirty Six Thousand, Ninety-Five Dollars and Thirty-Six Cents
($36,095.36), less applicable state and federal taxes and withholdings, and a
final car allowance payment in the amount of One Hundred Dollars ($100.00).  Mr.
Radrigan confirms that he has previously submitted any and all outstanding
business-related expenses for reimbursement, except for one outstanding cell
phone bill, and has received payment from the Company for such expenses as of
the Separation Date.  Regarding this one outstanding cell phone bill, Mr.
Radrigan agrees to submit proper documentation regarding such cell phone bill
within thirty (30) days of the execution of this Agreement by him.  This
outstanding expense shall be reimbursed in accordance with the Company’s
applicable policies. Mr. Radrigan shall be provided with information regarding
how to continue his group health insurance pursuant to COBRA, consistent with
the Company’s normal practices.  In addition, within 30 days of the Separation
Date, Mr. Radrigan has the right to exercise One Hundred Ninety Thousand
(190,000) options that have vested of Company common stock.  Mr. Radrigan has
zero (0) shares of restricted Company common stock that have vested as of the
Separation Date.  In selling any shares of Company common stock, Mr. Radrigan
shall be responsible for complying with Rule 144 of the Securities Act of 1933
for a period of 90 days from the Separation Date.  In addition, Mr. Radrigan
understands that any purchase or sale of Company common stock made by him for
six months prior to the Separation Date could potentially be matched to a
purchase or sale of Company common stock made by him for six months after the
Separation Date pursuant to Section 16 of the Securities Exchange Act of
1934.  Mr. Radrigan shall also be responsible for complying with any reporting
obligations under Section 16 of the Securities Exchange Act of 1934.
 
Termination of Positions.  Effective as of the Separation Date, Mr. Radrigan has
been terminated as an officer, trustee and any other position currently held at
the Company and any subsidiary of the Company.
 
1.           Severance Payment and Target.  After execution of this Agreement
and the expiration of the revocation period provided in Paragraph 13
below,  provided that this Agreement has not been revoked by Mr. Radrigan,  and
after the return of all Company property as described in Paragraph 2 below, the
Company agrees to pay Mr. Radrigan, pursuant to Paragraph 9.1 of the Employment
Agreement: (1)  severance pay equal to twelve (12) months of his current base
salary in the amount of Two Hundred Forty-Eight Thousand  and Sixty-three
Dollars ($248,063.00), less applicable state and federal taxes and withholdings
and (2) a prorated Target Bonus through the Separation Date, in the amount
of  Twenty-Three Thousand Eight Hundred and Seventy Six Dollars ($23,876.00),
less applicable state and federal taxes and withholdings.
 

 
1

--------------------------------------------------------------------------------

 

2.           Return of Property.  Mr. Radrigan agrees immediately to return to
the Company all property of the Company which he has in his custody or control
such as keys, key cards, passwords, office equipment, forms, manuals, customer
files, personnel files, or other confidential or proprietary materials of the
Company; provided, however, that Mr. Radrigan shall be permitted to keep the
Company’s laptop (Dell Latitude D620) which he has been using, after the Company
has been provided with the opportunity to remove all Company-related information
and programs from that laptop.
 
3.           Release of Known and Unknown Claims.  In consideration of the
payment outlined above and the further agreements set forth below, and excepting
only the obligations created in this letter Agreement, Mr. Radrigan hereby
agrees unconditionally to release and discharge United Pan Am Financial
Corporation, United Auto Credit Corporation, their respective current and former
officers, directors, shareholders, employees, representatives, attorneys and
agents, as well as their predecessors, parents, subsidiaries, affiliates,
divisions, and successors in interest, of and from any and all claims, demands,
liabilities, suits or damages of any type or kind, whether known or unknown,
including, but not limited to, any claims or demands arising from or in any way
related to Mr. Radrigan’s employment with or separation from the Company on or
before the date of the execution of this Agreement.  Mr. Radrigan also hereby
releases the Company from any claims made to recover additional taxes paid under
Internal Revenue Code Section 409A.
 
This release specifically includes, without limitation, all claims for wrongful
discharge, breach of express or implied contract, defamation, fraud,
misrepresentation, discrimination, harassment, breach of implied covenant of
good faith and fair dealing, compensatory and/or other relief relating or in any
way connected with the terms, conditions, and benefits of employment,
discrimination based on race, color, sex, religion, national origin, age,
marital status, handicap and medical condition, and/or all claims arising under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, the California
Labor Code, the Family and Medical Leave Act, the California Family Rights
Act,  the Employee Retirement Income Security Act of 1974 (“ERISA”), and/or
violations of any other statutes, rules, regulations or ordinances whether
federal, state or local.  This release, however, is not intended to require Mr.
Radrigan to waive any rights he may have under COBRA or any rights to
indemnification that he may have pursuant to the Company’s by-laws and
applicable law.
 
The Company similarly agrees unconditionally to release and discharge Mr.
Radrigan, his representatives, agents, attorneys, executors, heirs and assigns,
of and from any and all claims, demands, liabilities, suits or damages of any
type or kind, whether known or unknown including, but not limited to, any claims
or demands arising from or in any way related to Mr. Radrigan’s employment with
or separation from the Company on or before the date of the execution of this
Agreement.
 
It is understood and agreed that this release extends to all claims of whatever
nature, known or unknown, and includes all rights under Section 1542 of the
Civil Code of California, which provides as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims, the
parties expressly acknowledge that this Agreement also includes in its effect,
without limitation, all claims that the parties do not know or suspect to exist
in their favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any and all such claim(s).  Notwithstanding
the foregoing, nothing in this Agreement shall prevent Mr. Radrigan from filing
a charge with any federal, state or administrative agency, but Mr. Radrigan
agrees not to participate in, and waives any rights with respect to, any
monetary or financial relief arising from any such proceeding that relates to
the matters released by this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

4.           No Admission of Liability.  By entering into this Agreement, the
Company and Mr. Radrigan do not suggest or admit to any liability to each other
or that they violated any law or any duty or obligation to the other party.
 
5.           Confidentiality. Mr. Radrigan agrees that neither he nor his agents
or representatives will disclose, disseminate and/or publicize, or cause or
permit to be disclosed, disseminated or publicized, the existence of this
Agreement, any of the terms of this Agreement, or any claims or allegations
which he believes could have been made or asserted against the Company, directly
or indirectly, specifically or generally, to any person, corporation,
association or governmental agency or other entity, or participate, cooperate or
assist any person(s) with respect to any claim they may have against the
Company, except:  (1) to the extent necessary to report income to appropriate
taxing authorities; (2) to members of his immediate family; (3) in response to
an order of a court of competent jurisdiction or subpoena issued under the
authority thereof; or (4) in response to any inquiry or subpoena issued by a
state or federal governmental agency; provided, however, that notice of receipt
of such judicial order or subpoena shall be immediately communicated to the
Company telephonically, and confirmed immediately thereafter in writing, so that
the Company will have the opportunity to assert what rights it has to
non-disclosure prior to the response to the order, inquiry or subpoena. Mr.
Radrigan also agree to maintain all non-public information regarding the Company
while at the Company, including but not limited to, information regarding the
Company’s customers, officers, directors, employees, financial and business
information, and internal Company policies or procedures as strictly
confidential and shall not disclose them to third parties.
 
In the event that the Human Resources Department of the Company receives an
inquiry into Mr. Radrigan’s employment with United Auto Credit Corporation
related in any way to a future employment opportunity for Mr. Radrigan, the
Company will confirm, in writing, the dates of employment of Mr. Radrigan, the
last position he held with the Company, and if authorized in writing by Mr.
Radrigan, his last salary.  In addition, the parties have agreed, pursuant to
Paragraph 9.4 of the Employment Agreement, that the following statement will be
provided to prospective employers with respect to Mr. Radrigan’s separation from
the Company: “Mr. Radrigan has resigned as Executive Vice President and Chief
Marketing Officer of United PanAm Financial Corp. and United Auto Credit
Corporation and any positions held with subsidiaries in order to pursue other
interests. This resignation is not the result of any disagreement with the
Company concerning any matter relating to the Company’s operations, policies, or
practices”.  The parties have further agreed that the Company will provide the
following information to the California Employment Development Department and
for purposes of COBRA:  “The Company terminated Mr. Radrigan for business
reasons unrelated to his job performance”.  In return, Mr. Radrigan will not
provide or disclose any information, adverse or otherwise, regarding matters
related to this Agreement or the Company to any other party or entity he is
seeking employment with, nor with any current or past employees or vendors of
the Company.
 
Any violation of the confidentiality provision contained in this Agreement by
Mr. Radrigan shall be considered a material breach of this Agreement.
 
6.           Employee Contact.  At no time shall Mr. Radrigan contact any
employee who is currently employed by United Auto Credit Corporation or United
Pan Am Financial Corporation during normal business hours for any
reason.  Should Mr. Radrigan maintain personal relationships with United Auto
Credit Corporation or United Pan Am Financial Corporation employees outside of
employment with the Company, Mr. Radrigan shall at no time discuss the terms of
this Agreement with current employees of the Company.
 
7.           Cooperation.  Mr. Radrigan agrees to cooperate reasonably with the
Company in the prosecution or defense of all threatened claims or actual
litigation in which the Company is or may become a party, whether now pending or
hereafter brought, in which Mr. Radrigan has knowledge of relevant facts or
issues.  This cooperation may include, but is not limited to, conferring with
and assisting the Company in preparatory work in litigation matters and
providing factual information to the Company.
 
8.           Arbitration. Any and all disputes, controversies or claims arising
under or in any way relating to the interpretation, application or enforcement
of this Agreement, Mr. Radrigan’s employment with the Company, any claim for
benefits, or his separation of employment from the Company, including without
limitation any claim by him that he was fraudulently induced to enter into this
Agreement, or regarding the enforceability or interpretation of this Agreement,
shall be settled by final and binding arbitration under the auspices and rules
of JAMS or other mutually agreeable alternative dispute resolution service in
accordance with that service’s rules for the resolution of employment
disputes.  Any such arbitration must be filed in Orange, California, and the
laws of the State of California shall control except where federal law
governs.  The prevailing party in any such arbitration proceeding shall be
entitled to reasonable costs and attorney’s fees.  The award of the arbitrator
is to be final and enforceable in any court of competent jurisdiction.
 

 
3

--------------------------------------------------------------------------------

 

9.           Waiver and Modification.  The failure to enforce any provision of
this Agreement shall not be construed to be a waiver of such provision or to
affect either the validity of this Agreement or the right of any party to
enforce the Agreement.  This Agreement may be modified or amended only by a
written agreement  executed by Mr. Radrigan and a properly authorized designee
of the Board of Directors of the Company.
 
10.           Integration.  This Agreement constitutes a single, integrated
written contract expressing the entire agreement of the parties hereto relative
to the subject matter hereof.  No covenants, agreements, representations, or
warranties of any kind whatsoever have been made by any party hereto.  All prior
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.
 
11.           Severability.  In the event that any provision of this Agreement
should be held to be void, voidable, or unenforceable, the remaining portions
hereof shall remain in full force and effect.
 
12.           Governing Law.  This Agreement shall be construed in accordance
with, and be governed by the laws of the State of California.
 
13.           Right to an Attorney, Time to Consider, Revocation.  Mr. Radrigan
acknowledges and agrees that he was provided twenty-one (21) days to consider
this Agreement and to consult with counsel and the Company has advised Mr.
Radrigan of his right to do so.  To the extent that Mr. Radrigan has taken less
than twenty-one (21) days to consider this Agreement, Mr. Radrigan acknowledges
that he has had sufficient time to consider the Agreement and to consult with
counsel and that he does not desire additional time.  This Agreement is
revocable by Mr. Radrigan for a period of seven (7) calendar days following Mr.
Radrigan’s execution of this Agreement.  The revocation by Mr. Radrigan of this
Agreement must be by registered letter addressed to the undersigned
representative of the Company, must specifically revoke this Agreement, and must
be received by the Company prior to the eighth (8th) day following the execution
of this Agreement by Mr. Radrigan.  This Agreement becomes effective,
enforceable and irrevocable on the eighth (8th) day following Mr. Radrigan’s
execution of this Agreement.
 
PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 
 
UNITED PANAM FINANCIAL CORPORATION
 
 
/S/   James Vagim
Dated:  April 9, 2009
By:  James Vagim
 



I have carefully read this Agreement and understand that it contains a release
of known and unknown claims.  I acknowledge and agree to all of the terms and
conditions of this Agreement.  I further acknowledge that I enter into this
Agreement voluntarily with a full understanding of its terms.
 
 
/S/   Mario Radrigan
Dated:  April 9, 2009
By:  Mario Radrigan
 


 
4

--------------------------------------------------------------------------------

 
